Title: To George Washington from Abraham Hite, Jr., 29 January 1785
From: Hite, Abraham Jr.
To: Washington, George



My Dear Genl
Jefferson County [Va.] January 29th [17]85

I am sorry to inform you I was mistaken in my opinion of having seen an Entry on the Books of the Surveyor of this County, in your name; I have since my Coming to this Country had an opertunity of making enquiry in the Surveyor’s Office of this and of Fayette Counties, and Cant Learn that there are any Entries in Your name, or Warrants of Yours lodged in Either of those Offices. The first opertunity I have of making enquiry at the Surveyors Office of Lincoln County it shall be done & if I should get any more favourable Inteligence will Acquaint you with it by the first opertunity. I have the Honour to be With Great Respect Your Very Humbe Servant

Abra. Hite Junr

